Title: To James Madison from Benjamin Henry Latrobe, 7 July 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington July 7h. 1809
I beg the favor of your instructions on the enclosed letter from the Seedsman of whom I procured your Seeds. I will wait upon you tomorrow to receive them.
The appropriations of last Session for the objects committed to my care, are


15.000$
—
for finishing & furnishing the Senate Chamber.


1.600$
. 
for discharging sundry accts. & fitting up the temporary Chamber


16.600




On both these appropns. Bills are now due, & I solicit instructions, whether to apply to Mr. Munroe on this as on other occasions.
On the furniture fund, an additional paymt. on acct. of 2.000$ is solicited. With the highest respect Yr. ob. hble Servt.
B H Latrobe
 
[Enclosure No. 1]
Philadelphia June 27th. 1809Bought of Bernd. McMahon


3 oz Early York Cabbage
$1.12½


2 oz Early Battersea do
.75


2 oz Large late Battersea do
.50


1 oz Sugarloaf Cabbage
.37½



2 oz White Broccoli
1. —


2 oz Purple do
1. —


2 oz Green and Yellow Savoy
.50


1 oz Red Pickling Cabbage
.50


½ lb. Early frame Radish
1. —


½ lb. Salmon-coloured do
1. —


1 lb. Black & White Winter Radish mixed
2. —


2 oz Curled Endive
.50


2 oz Long prickly Cucumber
.75


3 oz Long orange Carrot
.37½


3 oz Long red Beet
.37½


3 oz Dutch Parsnip
.37½


½ lb. Norfolk Field Turnip
1. —


1 oz London Leek
.25


Box 25/100. Freight 50/100
.75



$14.12½


Dear Sir,
I am sorry that it is not in my power at present to send the Early frame Peas, Cauliflower, or Salsafie; the former and latter I will have new in about a month from this; the Cauliflower I do not expect before September next; I have some Cauliflower seed at present, but it does not produce more than one third of a crop; therefore, do not like to send it. The season for sowing it, for early spring plants, will be about the 20th. of September, before which time I expect a fresh supply.
I take the liberty of enclosing, in the parcel, a few of my Catalogues; you will much oblige me by distributing them.
Should the President U. S. want an assortment of bulbous flower-roots; such as Hyacinth Tulips &ca. (see my Catalogue) I would be very happy to have the order for them immediately, or as soon as possible, as I am now taking up my roots, and would be happy to send him the strongest and best; besides, there are many kinds of them that ought to be replanted in July, or in the first week of August (see my Gardener’s Calendar, page 460) several kinds should be planted in October, but the sooner I receive the order, the better I can serve him. I can also furnish a very extensive assortment of the most ornamental and curious hardy perennial flowering plants, for borders &ca. with their true botanical names; the time to remove these is in October or the early part of November. I am Sir, Yours respectfully,
Bernd. McMahon
P S. The Box goes with this Mail Stage, and is addressed “The President of the United States (Garden Seeds).” It will of course arrive the same time as this.
  
[Enclosure No. 2]
List of payments made by Benjn. Henry Latrobe Agent for furnishing the president’s house.






July 5h. 1809.


To Lewis Deblois for two large looking Glasses,



1050.00


expenses on do



10.00


To Do. to pay and settle small accts. for sundries, ordered by Mrs. Madison
}


500.00


To Louis Mark for Linnen & Looking glasses



1.825.37½


To Paul Brown for China



556.15


To Charles Bird for knives, forks, Andirons, Waiters, Bottlestands, &c &c
}


302.90


To Charles Cox, Mercht. (Linnen &c)



840.70


To Blake & Co. for a Guitar



28.00


To Hazlehurst Brothers & Co, for a Pianoforte



457.50


To B. Buckley, for prints,



81.67


To Morgan Curran, hauling a pianoforte.



1.—


To John Ellwood, freight,



3.46


To James Deaver, cabinet maker



10.—


To I. N. Stille, freight,



6.00


To Mary Swinney, Semptress



172.68½


To, Chapman Newton, for Yarwood’s Washing Machine



15.—


To Th. Johnston, Table cloths,



400.—


To Lewis Labille Upholsterer



131.31


To Elisha Leek, hauling looking Glasses



—.75


To Joseph P. Weeks freight of do



5.—


To John Rea, upholsterer, on account of Furniture



1000.00


To Mrs. Nicklin, for a pier Table,



150.—





$ cts



To I. Achmann Copper Smith


92.32
  90.—




Carried over,

7.687.50




Brought up.

7.687.50


Advanced to Bridport (repayable out of the building fund N. W. Capitol[)]
}


449.50


Accepted Liberty Brown draft for Plate at 15 days



379.50


Commission on 9.000



  180.—






$8.696.50




Balance in hand

  303.50






$9.000.—


